Opinion issued December 17, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00875-CV
                           ———————————
    JAYNIR INC., TIMIR PATEL AND NIPEKSHA PATEL, Appellants
                                        V.
               VIRGO FINANCE COMPANY, LLC, Appellee


                   On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-47997


                         MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss the appeal. No opinion

has issued.

      We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a); 43.2(f).

Any pending motions are dismissed as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2